—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered February 4, 1991, which convicted defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentenced him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that his pretrial arraignment on the special information (CPL 200.60) renders the proof of the prior conviction insufficient is unpreserved, and were we to reach it in the interest of justice, we would find it lacks merit (People v Cooper, 78 NY2d 476).
Defendant also claims that the statements he made to the arresting officer prior to his arrest should have been suppressed. However, defendant only made the statements after the arresting officer obtained information constituting probable cause. In any event, the statements were not the product of defendant’s initial detention by the two officers who first arrived on the scene (cf., People v Tariq, 170 AD2d 716, 717; People v Johnson, 75 AD2d 715). Rather, defendant made the statements spontaneously in response to the complainants’ explanation of the incident to the arresting officer (People v Rivers, 56 NY2d 476). Further, the statements made by defendant after Miranda warnings were issued were made voluntarily.
We have considered the defendant’s other claims and find them to be without merit. Concur—Wallach, J. P., Kupferman, Ross and Kassal, JJ.